Motion Granted; Dismissed and Memorandum Opinion filed January 27,
2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00949-CV

  IN THE MATTER OF THE MARRIAGE OF GEORGIA M. GATOURA
          FOULARD AND MICHAEL WOLTER FOULARD


                   On Appeal from the 257th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-16616

                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed October 6, 2014. On January 21,
2015, appellant Georgia M. Gatoura Foulard filed an unopposed motion to dismiss
the appeal. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.